Title: To John Adams from Elbridge Gerry, 8 August 1798
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Havre 8th August 1798

I propose to embark for the United States this day, & have only a moment to inform you that Mr Skipwith will transmit you from Paris the letters which passed between the minister of foreign affairs & myself, just before my departure from that city—
The aspect of affairs between the two republicks is very pacific at present on this side the Atlantick; God grant it may be so on my arrival the other side of it.
Pray present me in the most friendly terms to Mrs. Adams & be assured I remain / Dear Sir with respect your friend / & huml sert

E. Gerry